Case 1:17-cv-01602-RM-NRN Document 76 Filed 01/16/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Case No. 16-cv-00671-RM-NRN

  ISABEL VALVERDE
  MARIA SIMON; and those similarly situated

        Plaintiffs,
  v.

  XCLUSIVE STAFFING, INC.;
  XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
  XCLUSIVE STAFFING OF COLORADO, LLC;
  DIANE ASTLEY;
  OMNI INTERLOCKEN COMPANY, L.L.C.;
  OMNI HOTELS MANAGEMENT CORPORATION; and
  MARRIOTT INTERNATIONAL, INC.

        Defendants.


  Civil Case No. 17-cv-01602-RM-NRN

  JOSE TREJO;
  MARISOL TREJO;
  OBDULIA JULIE CORTES;
  VILMA DE JESUS ALVARENGA CARRANZA; and those similarly situated

        Plaintiffs,
  v.

  XCLUSIVE STAFFING, INC.;
  XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
  XCLUSIVE STAFFING OF COLORADO, LLC;
  DIANE ASTLEY; and
  WESTIN DIA OPERATOR, LLC,

        Defendants.


       JOINT MOTION FOR 21 DAY EXTENSION OF TIME TO FILE MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 1:17-cv-01602-RM-NRN Document 76 Filed 01/16/19 USDC Colorado Page 2 of 4




                 CERTIFICATION PURSUANT TO D.C.COLO.LCIVR 6.1(c)

         Counsel for all Parties certify that this Motion shall be served on their clients after filing.

                                                 MOTION

         On January 16, 2019, the Court stayed both actions captioned above pending Court

  approval of the Rule 23 settlement and ordered that “the parties shall file a motion for preliminary

  approval of their settlement on or before January 18, 2019.” See Valverde, ECF Doc. 264; Trejo

  ECF Doc. 75. This gives the Parties less than two days to prepare their preliminary approval filing,

  which includes (1) drafting and conferring over the motion for preliminary approval, (2) drafting

  and conferring over the Rule 23 notice, claim form, and opt-out form, and (3) obtaining estimates

  from and retaining a proposed class administrator for court approval.

         The Parties recognize that they initially requested the January 18, 2019 deadline in their

  joint motions requesting a stay pending settlement. See Valverde, ECF Doc. 257; Trejo ECF Doc.

  68. However, since that filing, the Parties have been providing clarification to the Court regarding

  the nature and propriety of the settlement and the nature and extent of the claims remaining in

  these cases. See Valverde ECF Docs. 258-263; Trejo, ECF Docs. 69-74. In an effort to avoid the

  unnecessary expense associated with preparing the preliminary approval documents if the Court

  were to reject the Parties’ clarifications, the Parties did not spend significant on these documents

  prior to today’s orders. As the Court has now indicated a willingness to entertain a motion for

  preliminary approval, the Parties jointly request an additional 21 days to prepare the motion and

  associated exhibits.

         The Parties therefore jointly request an additional 21 days, up to and including February 8,

  2019, to submit a motion for preliminary approval of their class action settlement.


                                                    2
Case 1:17-cv-01602-RM-NRN Document 76 Filed 01/16/19 USDC Colorado Page 3 of 4




                                          Respectfully submitted,

                                          s/Alexander Hood
                                          Alexander Hood
                                          David Seligman
                                          Towards Justice
                                          1410 High Street, Suite 300
                                          Denver, CO 80218
                                          Tel.: 720-239-2606
                                          Fax: 303-957-2289
                                          Email: alex@towardsjustice.org

                                          Attorneys for Plaintiffs

                                          s/Jonathon M. Watson
                                          Jonathon M. Watson
                                          Matthew M Morrison
                                          633 17th Street, Suite 3000
                                          Denver, CO 80202
                                          Telephone: (303) 297-2900
                                          Facsimile: (303) 298-0940
                                          Email: jwatson@shermanhoward.com
                                          Email: mmorrison@shermanhoward.com

                                          Attorneys for Defendants




                                      3
Case 1:17-cv-01602-RM-NRN Document 76 Filed 01/16/19 USDC Colorado Page 4 of 4




                                        Certificate of Service

          I hereby certify that on January 16, 2019 I served a true and correct copy of the forgoing
  on the individuals below pursuant to Fed. R. Civ. P. 5.


                                                       s/Alexander Hood
                                                       Alexander Hood
                                                       Attorney for Plaintiffs




                                                   4
